        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                     )
                                              )
       v.                                     )       Cr. No. 06-334 (ESH)
                                              )
HAJI BAGCHO,                                  )
                                              )
                       Defendant.             )


               EMERGENCY MOTION FOR COMPASSIONATE RELEASE

       Haji Bagcho, through counsel, respectfully requests this Court to order his compassionate

release under 18 U.S.C. § 3582(c)(1)(A)(i) in light of his age (78), his multiple diagnoses of

congestive heart failure, atrial fibrillation, coronary atherosclerosis, high blood pressure, and

hyperlipidemia, which—in addition to his previous heart attack and previous stroke—put him at

increased risk of contracting COVID-19 and increased risk of death or serious complications from

the infection, and the length of time he has already served.

                                         BACKGROUND

       Haji Bagcho was indicted in November 2006. His first trial ended in a mistrial in November

2011, when the jury could not reach a unanimous verdict. His second trial ended in March 2012 in

conviction on three of the four counts, for which he was sentenced in June 2012 to life imprisonment.

The most serious of the counts (narco-terrorism) was vacated in 2015 after it was revealed that a

U.S. government agency operating in Afghanistan had determined that the highly-paid star witness

against Bagcho was a “fabricator” of information and all agencies were on notice not to use him, a

fact that had not been disclosed to the defense. The government elected not to appeal or retry Bagcho

on that count. At re-sentencing in 2017, the Court calculated the sentencing guideline range to

                                                  1
        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 2 of 17




include acquitted and uncharged conduct and a two-level adjustment for possession of a firearm, and

imposed sentence of 300 months’ imprisonment. On appeal, the Court of Appeals ruled that the

evidence was insufficient to support the firearms enhancement. Haji Bagcho was scheduled to be re-

sentenced on March 18, 2020. After two postponements, the sentencing hearing is currently

scheduled for June 8, 2020. The current guideline range is 235-293 months’ imprisonment. Bagcho

has asked for what is essentially a time-served sentence; ten years.

       Haji Bagcho is 78 years old. He has been incarcerated for 135 months—more than 11 years.

His spotless record in the Bureau of Prisons since the date of his sentencing has earned him 14

months’ off his sentence thus far. Considering the time that Bagcho has served since January 25,

2009, and the good time credits he has earned since he was sentenced, he has served 149 months’

imprisonment—12.41 years. Assuming he continues to receive all of the good time credits available

to him, and if the Court imposes a within-Guideline sentence assuming a sentence, Haji Bagcho has

65-123 months remaining to serve. Given his risk of heart failure, heart attack, and stroke, he is not

likely to survive a guideline sentence of 235-293 months’ imprisonment and he is very unlikely to

survive infection with COVID-19.

                             HAJI BAGCHO IS SERVIOUSLY ILL

       To say that Haji Bagcho is not a healthy man is a vast understatement. The records from the

Bureau of Prisons reflect that he has had a heart attack and a stroke. See Exhibit A, D (noting

previous “CVA”—cerebrovascular accident, or stroke); 2/11/20 PSR at ¶78. He is currently

diagnosed with the following:

       •   coronary artery disease (“CAD”);




                                                 2
         Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 3 of 17




        •   chronic systolic congestive heart failure (left ventricle of heart does not contract
            completely; heart cannot pump with enough force to push enough blood into circulation);

        •   residual ischemic cardiomyopathy EF (significantly impaired left ventricular function
            resulting from coronary artery disease);

        •   paroxymal atrial fibrillation (irregular heartbeat);

        •   LV apical aneurysm (a bulge or ballooning of a weakened area of the heart);


        •   moderately reduced RV systolic function (a predictor of sudden cardiac death);

        •   mildly dilated left atrium (indicator of high blood pressure); and

        •   low voltage in extremity leads (associated with chronic obstructive pulmonary disease).

See Exhibits A and B. Unsurprisingly given his age and ailments, he can no longer climb up and

down from the top bunk, and cannot walk to the dining room without taking pain medication first.

See Exhibit A of February 13, 2020 Re-Sentencing Memorandum, page 8. As of this past October,

the most recent medical records available to undersigned counsel, Haji Bagcho is prescribed

Apixaban (an anti-coagulant to reduce blood clotting and stroke in patients with atrial fibrillation),

Atorvastatin (to decrease the amount of fatty substances in the blood to reduce the risk of heart attack

and stroke), Carvedilol (to treat heart failure; used after a heart attack), Digoxin (to treat heart failure

and abnormal heart rhythms), and Omeprazole and Ranitidine (to treat gastroesophageal reflux

disease—GERD). See Exhibit C.

                               APPLICABLE LEGAL PRINCIPLES

    A. ADMINISTRATIVE EXHAUSTION

        18 U.S.C. § 3582(c)(1)(A) reads, in relevant part:

                [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all

                                                    3
        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 4 of 17




               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment….

       Courts, including this Court, have agreed that the exhaustion of administrative remedies can

be waived when seeking relief will be futile. In United States v. Powell, No. 94-cr-316-ESH, ECF

No. 98 (D.D.C. Mar. 28, 2020), this Court found that where the inmate had not filed a

compassionate release request to the warden of his BOP facility, the administrative exhaustion

requirement was waived because it was futile since the defendant’s open misdemeanor charge

rendered him ineligible for home confinement—the BOP would deny any motion for

compassionate release filed by the defendant. In United States v. Malone, 13-cr-231-ESH, ECF No.

229 (Apr. 27, 2020), this Court stated that

       [a]lthough a single legal standard has yet to emerge for cases arising under the
       relatively new language in § 3582(c)(1)(A), courts have waived exhaustion in a
       limited set of circumstances, such as when pursuing administrative remedies would
       be “futile,” see, e.g., Joint Submission Regarding Defendant Ghorbani’s Motion for
       Reduction of Sentence Pursuant to Compassionate Release at 2 n.1, United States
       v. Ghorbani, No. 18-0255 (D.D.C. Apr. 3, 2020) (citing cases), or where
       “irreparable injury would result unless immediate judicial review is permitted.”
       [United States v.] Jennings, No. 18-cr-0017, [(D.D.C. Apr. 22, 2020)], slip op. at
       3; see also, e.g., [United States v.] Scparta, [ No. 18-cr-0578], slip op. at 15
       (excusing exhaustion because “waiting for [the defendant] to exhaust his remedies
       would both be futile and cause him irreparable harm”); see also Opp. at 15 (citing
       cases).

       Haji Bagcho is in exactly the circumstance as the defendant in Ghorbani, where the

defendant had been designated to a BOP facility, but had not yet been transported; he was still at

the D.C. Jail. The government agreed, and the court found, that a request for compassionate release

to the facility at which Mr. Ghorbani had been designated would have been futile. The government

recently characterized that concession in a case before this Court, United States v. Wheeler, No. 19-


                                                 4
        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 5 of 17




cr-85-ESH, ECF 61. Acknowledging that “in the compassionate release context, “courts have

recognized that the exhaustion of administrative remedies can be waived when seeking relief will

be futile,” id. (citations omitted),” the government explained that the parties in Ghorbani

       reasoned that waiting for the BOP’s response would be futile because the BOP
       could not consider a request by the defendant until he had arrived at his designated
       federal institution, the defendant’s transport had been indefinitely delayed, and thus
       a determination of whether he was eligible for release through the BOP programs
       could not be made. Id.

That is precisely Haji Bagcho’s circumstance. Haji Bagcho was previously held at USP Allenwood.

On December 30, 2020, he was re-designated to USP McCreary. Before he could be transported to

McCreary, he was brought to the District of Columbia area on a writ to be resentenced, and housed

at the Rappahannock Regional Jail. Even if the writ was quashed, or even after he is re-sentenced

on June 8, 2020, he will not be immediately transported to USP McCreary because the U.S.

Marshals are not transporting inmates due to COVID-19.

       Nevertheless, on May 12, 2020, undersigned counsel made a written request to the warden

of USP McCreary on behalf of Haji Bagcho for compassionate release. On May 14, 2020, Associate

Warden Christopher Mabe’s responded just as the parties in Ghorbani predicted: USP McCreary

“is unable to process a request for Reduction in Sentence/Compassionate Release regarding inmate

Haji Bagcho, Reg. No. 29820-016 at this time. Inmate Bagcho has never been housed at USP

McCreary and has only received a designation to our facility.” To appeal this decision within the

BOP would be futile; Haji Bagcho is in the same limbo as the defendant in Ghorbani.

   B. EXTRAORDINARY AND COMPELLING FACTORS

       Section 3582(c)(1)(A) provides, in relevant part, that the Court “may reduce the term of

imprisonment, after considering the factors set forth in [18 U.S.C. §] 3553(a) to the extent they are


                                                 5
        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 6 of 17




applicable, if it finds that—”

       (i)     extraordinary and compelling reasons warrant such a reduction; or

       (ii)    the defendant is at least 70 years of age, has served at least 30 years in prison,
               pursuant to a sentence imposed under section 3559(c), for the offense or
               offenses for which the defendant is currently imprisoned, and a
               determination has been made by the Director of the Bureau of Prisons that
               the defendant is not a danger to the safety of any other person or the
               community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s applicable guidance was issued before the passage of the

First Step Act and has not been amended to account for the statutory changes to § 3582.

Accordingly, courts have held that “the most sensible interpretation of the Sentencing

Commission’s guidance in light of Congress’s recent statutory amendments is that ‘the

Commission’s existing policy statement provides helpful guidance on the factors that support

compassionate release, although it is not ultimately conclusive.’” United States v. Bucci, 409 F.

Supp. 3d 1, 2 (D. Mass. 2019) (quoting United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL

3046086, at *5 (D. Me. July 11, 2019)); see also United States v. Beck, No. 1:13-cr-186-6, 2019

WL 2716505, at *6 (M.D.N.C. June 28, 2019) (“While the old policy statement provides helpful

guidance, it does not constrain the Court’s independent assessment of whether ‘extraordinary and

compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).”).

       Tracking the language of the statute, the Guidelines suggest that a sentence reduction may

be warranted if “the court determines that—”

       (1)     (A) extraordinary and compelling reasons warrant the reduction; or


                                                  6
         Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 7 of 17




                (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
                years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c)
                for the offense or offenses for which the defendant is imprisoned;

        (2)     the defendant is not a danger to the safety of any other person or to the
                community, as provided in 18 U.S.C. § 3142(g); and

        (3)     the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

        According to the Guidelines application notes, “extraordinary and compelling reasons exist”

when, as relevant here, the defendant is (1) “suffering from a terminal illness (i.e., a serious and

advanced illness with an end of life trajectory),” though “[a] specific prognosis of life expectancy

(i.e., a probability of death within a specific time period) is not required,” id. appl. n. 1(A)(ii); or

(2) “suffering from a serious physical or medical condition,” or “experiencing deteriorating physical

or mental health because of the aging process” “that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from which he

or she is not expected to recover.” Id. appl. n. 1(A)(ii). Extraordinary and compelling reasons also

exist when “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in

physical or mental health because of the aging process; and (iii) has served at least 10 years or 75

percent of his or her term of imprisonment, whichever is less.” Id. appl. n. 1(B). Those factors are

present here: Haji Bagcho is 78 years old, is experiencing a serious deterioration in his health, and

has served at least 10 years of his term of imprisonment.

        The Guidelines application notes further provide:

        [A]n extraordinary and compelling reason need not have been unforeseen at the time
        of sentencing in order to warrant a reduction in the term of imprisonment. Therefore,
        the fact that an extraordinary and compelling reason reasonably could have been
        known or anticipated by the sentencing court does not preclude consideration for a
        reduction under this policy statement.

                                                   7
            Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 8 of 17




Id. appl. n. 2. They also recognize that “[t]he court is in a unique position to determine whether the

circumstances warrant a reduction.” Id. appl. n. 4. Thus, “[r]ead as a whole, the application notes

suggest a flexible approach which considers all relevant circumstances.” Beck, 2019 WL 2716505,

at *8. 1

           Notably, the First Step Act “was enacted to further increase the use of compassionate release

and . . . explicitly allows courts to grant such motions even when BOP finds they are not

appropriate.” Beck, 2019 WL 2716505, at *6. Indeed, by permitting defendants to file sentence

reduction motions directly with the sentencing court, regardless of how or whether the BOP has

weighed in, the First Step Act reflects Congress’s aim to diminish the BOP’s control over

compassionate release. See United States v. Cantu, 2019 WL 2498923, at *4 (S.D. Tex. June 17,

2019) (explaining that “defendants no longer need the blessing of the BOP to bring such motions”).

                                              ARGUMENT

I.         THIS COURT SHOULD GRANT HAJI BAGCHO COMPASSIONATE RELEASE
           BECAUSE HIS MULTIPLE CO-MORBIDITIES AND AGE COMBINE TO
           HEIGHTENED HIS RISK OF CONTRACTING COVID-19 AND SERIOUS
           COMPLICATIONS OR DEATH FROM COVID-19, AND HE HAS SERVED MORE
           THAN 10 YEARS

           Extraordinary and compelling reasons compel Haji Bagcho’s compassionate release for four

reasons. First, he is “suffering from a terminal illness (i.e., a serious and advanced illness with an


1        The BOP program statement on compassionate release is relevant only to the extent that its
criteria are broader than those described in the Guidelines. See U.S.S.G. § 1B1.13, appl. n. 1(D)
(instructing that the Director of the BOP may designate additional “extraordinary and compelling
reason[s]”). It generally parallels the policies in the Guidelines. See PS 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g)
(“BOP Program Statement”), at pp. 4-7 (Jan. 17, 2019) (providing compassionate release
consideration for inmates with “terminal” or “debilitated” medical conditions).


                                                    8
        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 9 of 17




end of life trajectory).” U.S.S.G. § 1B1.13, appl. n. 1(A)(i). Second, he is “suffering from a serious

physical or medical condition” that “substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility.” Id.at n. 1(a)(ii). Third, he is “(i) is at

least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health because

of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.” Id. appl. n. 1(B). Finally, the pandemic of the novel coronavirus

that causes COVID-19, which especially dangerous to Haji Bagcho given his age and diseases, and

is especially dangerous in prison settings, present extraordinary and compelling reasons for his

compassionate release.

       Haji Bagcho’s age and serious, dangerous illnesses put him at heightened risk of contracting

COVID-19, and death or serious complications if he does contract it. First, people who have

coronary heart disease, high blood pressure, or who have had a previous stroke—all of which apply

to Haji Bagcho—are at greater risk of contracting COVID-19. 2 Hypertension or coronary heart

disease is present in 38% of COVID-19 patients. 3


2       See https://health.clevelandclinic.org/what-heart-patients-need-to-know-about-covid-19/.
See https://www.dynamed.com/condition/covid-19-and-cardiovascular-disease-patients (“patients
with preexisting cardiovascular disease may be more susceptible to COVID-19 infection”);
https://anthc.org/wp-content/uploads/2020/04/COVID-19-Congestive-Heart-Failure-
Management.-Dr.-David-Trowbridge-04.02.2020.pdf (patients with cardiovascular conditions
“have a heightened risk for contracting COVID-19 and a worse prognosis).

3       See CDC, Groups at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/groups-at-higher-risk.html#serious-heart-
conditionshttps://www.ncbi.nlm.nih.gov/pmc/articles/PMC7138145/; Fei Zhou et al., Clinical
course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan, China: a
retrospective      cohort    study,      Lancet       (March        11,     2020),    tb.     1,
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext



                                                  9
        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 10 of 17




       Second, once having contracted COVID-19, it is deadly in those with pre-existing heart

disease. Harvard Professor Duane Pinto has reported that “[p]atients with cardiovascular disease,

hypertension, obesity, and diabetes are at increased risk of a poor prognosis. In addition, patients

with myocardial injury,”—patients like Haji Bagcho—“irrespective of cause, have a poorer

prognosis.” 4 As cardiologist and Harvard clinician Dara Lee Lewis reported,

       [s]omeone with pre-existing heart disease who becomes ill with COVID-19 may
       suffer a heart attack or develop congestive heart failure. This rapid worsening of
       cardiovascular health is likely due to a combination of the severe viral illness and
       its increased demands on the heart (fever causes rapid heart rate, for example),
       compounded by low oxygen levels due to pneumonia and increased propensity for
       blood clot formation. In addition to the increase in these heart problems, a more
       unusual condition called myocarditis has also been observed in COVID-19
       patients. 5

Fatality rates for patients with cardiovascular disease are 10.5%, “materially higher than the average

population.” Furthermore, COVID-19 causes damage to the heart in some patients. 6 Haji Bagcho

already has congestive heart failure. If he contracts COVID-19, the result likely will likely be

devastating.

       On top of his heart disease, Haji Bagcho’s age makes him the most likely to die from



4       https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-myocardial-
infarction-and-other-coronary-artery-disease-issues;

5      https://www.health.harvard.edu/blog/how-does-cardiovascular-disease-increase-the-risk-
of-severe-illness-and-death-from-covid-19-2020040219401

6       Lenny Bernstein et al., Coronavirus destroys lungs. But doctors are finding its damage in
kidneys,    hearts     and       elsewhere,    Washington       Post     (Apr.     15,     2020),
https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-are-finding-its-
damage-in-kidneys-hearts-and-elsewhere/2020/04/14/7ff71ee0-7db1-11ea-a3ee-
13e1ae0a3571_story.html.



                                                 10
       Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 11 of 17




COVID-19. Bagcho is 78 years old. 7 The scientific data is unequivocal: the elderly are at the

highest risk of dying from Covid-19. The CDC reports that “8 out of 10 deaths reported in the U.S.

have been adults 65 years old and older.” 8 Haji Bagcho’s advanced age makes the risk of him dying

in prison of COVID-19 palpable.

       Social distancing and hand washing are the only known ways to prevent its rapid spread;

there is no vaccine and no known cure or antiviral treatment for COVID-19. But even if Haji Bagcho

were able to wash his hands assiduously in custody, he simply cannot socially distance in jail or

prison. Like cruise ships and nursing homes, jails and prisons are closed settings that have long

been known to be associated with high transmission of infectious diseases. The following chart

illustrates the dangerousness of confinement:




7        As the PSR states, Haji Bagcho was born February 20, 1942, making him 78 years old.
Inexplicably, the BOP incorrectly states that he was born in February, 1954, making him 66 years
old. It is unclear how the BOP chose that year, since Haji Bagcho and his family report his birth
year as 1942, and birth certificates were not issued at that time in Afghanistan.

8      Coronavirus Disease 2019, Older Adults, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/older-
adults.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fspecific-groups%2Fhigh-risk-complications%2Folder-adults.html.                    See
https://anthc.org/wp-content/uploads/2020/04/COVID-19-Congestive-Heart-Failure-
Management.-Dr.-David-Trowbridge-04.02.2020.pdf (reporting 8% death rate among U.S. patients
70-79 years of age)

                                                11
        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 12 of 17




                         Percentage of Increase of Infected People Since 3/20/2020
         40000%




         35000%




         30000%




         25000%




         20000%




         15000%




         10000%




          5000%




             0%
             3/15/2020       3/20/2020     3/25/2020     3/30/2020   4/4/2020     4/9/2020      4/14/2020      4/19/2020

                         BOP Percentage Increase Since 3/20/2020      National Percentage Increase Since 3/20/2020



        Earlier this week Dr. Anthony Fauci reported that he expects cases to “spike” in prisons

going       forward.           https://www.nytimes.com/2020/05/11/health/coronavirus-second-wave-

infections.html. Within the BOP, the growth has already been exponential, and other jails and

prisons are no different:



                                                         12
       Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 13 of 17




       Furthermore, these numbers are undoubtedly an undercount. In prisons and jails, just as in

the rest of the United States, there are not enough tests. 9 The virus is spread by asymptomatic and

presymptomatic individuals, so that those exhibiting no symptoms may pass it along to others. 10

And there is simply inadequate personal protective equipment in prisons and jails. 11 Thus, no



9       See Katie Thomas, The Latest Obstacle to Getting Tested? A Shortage of Swabs and Face
Masks, N.Y. Times (Mar. 18, 2020), https://www.nytimes.com/2020/03/18/health/coronavirus-
test-shortages-face-masks-swabs.html; Lauren Webber et al., Testing Swabs Run In Short Supply
As     Makers      Try    To    Speed     Up    Production,      NPR     (Mar.      18,    2020),
https://www.npr.org/sections/health-shots/2020/03/18/817801222/testing-swabs-run-in-short-
supply-as-makers-try-to-speed-up-production; Matthew Perone, US virus testing faces new
headwind: Lab supply shortages, ABC News (Mar. 21, 2020); Robert P. Baird, Why Widespread
Coronavirus Testing Isn’t Coming Anytime Soon, The New Yorker (Mar. 24, 2020),
https://www.newyorker.com/news/news-desk/why-widespread-coronavirus-testing-isnt-coming-
anytime-soon; Steven Mufson et al., The scramble for the rapid coronavirus tests everybody wants,
Washington Post (Apr. 1, 2020), https://www.washingtonpost.com/health/2020/04/01/scramble-
rapid-coronavirus-tests-everybody-wants/.

10    Apoorva Mandavilli, Infected but Feeling Fine: The Unwitting Coronavirus Spreaders,
N.Y. Times (Mar. 31, 2020), https://www.nytimes.com/2020/03/31/health/coronavirus-
asymptomatic-transmission.html.

11      See, e.g, Keegan Hamilton, Sick Staff, Inmate Transfers, and No Tests: How the U.S. Is
Failing     Federal    Inmates   as     Coronavirus     Hits,    Vice   (Mar.    24,   2020),

                                                13
        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 14 of 17




matter the commitment to safety on the part of the Rappahannock Regional Jail or the BOP or the

D.C. Department of Corrections, the fact remains that the close quarters of jails and prisons, the

inability to employ effective social distancing measures, the use of shared toilets, sinks, and

showers, and the many high-contact surfaces within facilities, make transmission of COVID-19

more likely. In fact, the CDC explains that the risk of exposure to COVID-19 increases in “crowded,

closed-in settings with little air circulation if there are people in the crowd who are sick,” and

recommends that people who are at high risk for severe illness avoid crowds, “stay home as much

as possible to further reduce your risk of being exposed,” and “avoid touching high-touch

surfaces.” 12

        Indeed, realizing the danger of COVID-19 in detention facilities, courts all over the country,

in various procedural postures, are acknowledging the uncontroverted evidence that it is safer for

the entire community if inmates like Haji Bagcho, who are at high-risk of death or injury from the

virus, and who do not pose any immediate danger to others, are released. See, e.g., Karr v. Alaska,

2020 WL 1456469, at *2 (Ct. of App. Alaska Mar. 24, 2020) (citations omitted) (“Incarcerating a

defendant under conditions that do not permit compliance with widespread health directives

designed to halt the spread of the virus poses significant health risks not only to other inmates and


https://www.vice.com/en_us/article/jge4vg/sick-staff-inmate-transfers-and-no-tests-how-the-us-
is-failing-federal-inmates-as-coronavirus-hits; Joseph Neff & Keri Blakinger, Federal Prisons
Agency “Put Staff in Harm’s Way” of Coronavirus, The Marshall Project (Apr. 3, 2020),
https://www.themarshallproject.org/2020/04/03/federal-prisons-agency-put-staff-in-harm-s-way-
of-coronavirus.

12      See    CDC,      Get      Ready     for      COVID-19        (Mar.  17,    2020),
https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/get-ready.html & CDC, Steps to
Prevent Getting Sick (Mar. 22, 2020), https://www.cdc.gov/coronavirus/2019-ncov/specific-
groups/get-ready.html.


                                                 14
        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 15 of 17




to correctional facility staff, but also to the rest of the public.”). 13

         “These are not normal times[.]” United States v. Gonzales, 2020 WL 1536155, at *3 (E.D.

Wash. Mar. 31, 2020) (granting compassionate release to 60-year old defendant with underlying

health condition). The exponential infection rate of COVID-19 and high mortality rate for those of

Haji Bagcho’s age and with his conditions, coupled with the virtually certain inability of the

Rappahannock Regional Jail, the BOP, and the D.C. Department of Corrections to address the surge

in cases, make clear that these are just the kind of extraordinary and compelling circumstances that

warrant a sentence reduction in this case.

        Accordingly, the Court should exercise its discretion to order Haji Bagcho’s immediate

release from prison, at which time he will concede deportation and be deported back to Afghanistan.




13      See also United States v. Underwood, Case No. 8:18-cr-201-TDC, ECF No. 179 (Mar. 31,
2020) (encouraging release to furlough of elderly defendant in BOP custody because, even though
no positive of COVID-19 in his facility, “there is significant potential for it to enter the prison in
the near future”); Xochihua-James v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (unpublished)
(sua sponte releasing detainee from immigration detention “in light of the rapidly escalating public
health crisis”); United States v Garlock, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020) (citing
“chaos” inside federal prisons in sua sponte extending time to self-surrender: “[b]y now it almost
goes without saying that we should not be adding to the prison population during the COVID-19
pandemic if it can be avoided”); United States v. Perez, 2020 WL 1329225, at *1 (S.D.N.Y. Mar.
19, 2020) (releasing defendant due to the “heightened risk of dangerous complications should he
contract COVID-19”); United States v. Stephens, 2020 WL 1295155, __F. Supp. 3d__ (S.D.N.Y.
Mar. 19, 2020) (releasing defendant in light of “the unprecedented and extraordinarily dangerous
nature of the COVID-19 pandemic”); In re Manrigue, 2020 WL 1307109 (N.D. Cal. Mar. 19, 2020)
(“The risk that this vulnerable person will contract COVID-19 while in jail is a special circumstance
that warrants bail.”); In re Request to Commute or Suspend County Jail Sentences, Docket No.
084230 (N.J. Mar. 22, 2020) (releasing large class of defendants serving time in county jail “in light
of the Public Health Emergency” caused by COVID-19); United States v. Matthaei, 2020 WL
1443227, at *1 (D. Idaho Mar. 16, 2020) (extending self-surrender date by 90 days in light of
COVID-19); United States v. Barkman, 2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17, 2020)
(suspending intermittent confinement because “[t]here is a pandemic that poses a direct risk if Mr.
Barkman . . . is admitted to the inmate population of the Wahoe County Detention Facility”).

                                                     15
        Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 16 of 17




II.    HAJI BAGCHO IS NOT A DANGER TO THE COMMUNITY AND HIS
       CONTINUED INCARCERATION IS GREATER THAN NECESSARY TO
       ACCOMPLISH THE GOALS OF SENTENCING

       The § 3553(a) factors also support compassionate release. Haji Bagcho has been

significantly punished and is not a danger to the community. He has served most of his sentence in

solitary confinement, all of it with serious illnesses, with no hope of a half-way house or other

benefits that U.S. citizens receive. Thus, his sentence has been and will continue to be significantly

more laborious than that served by most inmates, and further incarceration is greater than necessary

to serve the purposes of punishment set forth in § 3553(a)(2).

       Haji Bagcho’s age and his diseases, his understanding of the reach of the U.S. government’s

prosecution authority, and the fact that he has been absent from Afghanistan for more than 11 years,

realistically foreclose a probability of recidivism in Afghanistan. He does not pose any significant

risk to the community at this time. See United States v. Muniz, 2020 WL 1540325, at *2 (“Because

of Defendant’s serious medical conditions and the length of time already served [(approximately

ten years)], the Court is persuaded that Defendant will not pose a threat to the community.”).

III.   HAJI BAGCHO’S RELEASE PLAN

       Upon his release, Haji Bagcho will enter deportation proceedings, which he will not contest.

He will be deported to Afghanistan, where he will live with and be supported by his family.

                                          CONCLUSION

       “People do not stop being human the day they are sentenced. Although some have made

terrible choices or engaged in reprehensible behavior, the sentence they received for their crime did

not include contracting COVID-19 and death. 14 For the foregoing reasons, Haji Bagcho


14     DA Rachael Rollins, Statement of Suffolk County District Attorney Rachael Rollins on

                                                 16
       Case 1:06-cr-00334-ESH Document 193 Filed 05/14/20 Page 17 of 17




respectfully requests that this Court decide his motion on an emergency basis and that the Court

grant his motion and order his immediate release.


                                     Respectfully submitted,

                                     A. J. KRAMER
                                     FEDERAL PUBLIC DEFENDER

                                            /s/
                                     _______________________________
                                     SANDRA G. ROLAND
                                     Assistant Federal Public Defender
                                     625 Indiana Avenue, N.W.
                                     Washington, D.C. 20004
                                     (202) 208-7500




today’s    hearing      before    the     Supreme     Judicial   Court     (Mar.    31,    2020),
https://www.suffolkdistrictattorney.com/press-releases/items/2020/3/31/statement-of-suffolk-
county-district-attorney-rachael-rollins-on-todays-hearing-before-the-supreme-judicial-court.


                                               17
